
	

114 HJ 81 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Stivers (for himself and Ms. Sinema) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to the Constitution of the United States.
	
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year. 2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.
 3.The Congress may waive the provisions of this article for any fiscal year in which a declaration of war is in effect. The provisions of this article may be waived for any fiscal year in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law. Any such waiver shall identify and be limited to the specific increase for that fiscal year made necessary by the identified military conflict. Any increase in spending related to any waiver provided by this section shall be offset by a budget surplus within ten fiscal years of the end of this waiver.
 4.The Congress may waive the provisions of this article for any fiscal year in which a declaration of national emergency is in effect, as so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law. Any such waiver shall identify and be limited to the specific increase for that fiscal year made necessary by the identified national emergency. Any increase in spending related to any waiver provided by this section shall be offset by a budget surplus within ten fiscal years of the end of this waiver.
 5.The Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.
 6.Total receipts shall include all receipts of the United States Government except those derived from borrowing. Total outlays shall include all outlays of the United States Government except for those for repayment of debt principal.
 7.This article shall take effect beginning with the tenth fiscal year after its ratification. .  